DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s amendments dated 20 June, 2019
Claims 1 and 3-15 were amended; Claim 2 was cancelled; No new claims were added; Therefore, claims 1 and 3-15 are pending in the current application and will be addressed below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima US 20120256520 A1 in view of Kar US 20130341702 A1.

Regarding claim 1, Torashima teaches a capacitive radio frequency micro-electromechanical switch, RFMEMS, comprising: 
- a substrate (31 in Fig. 2B, [0059]); 
- a first electrode connected to the substrate (33 in Fig. 2B, [0059]); 
- a flexible membrane, wherein the flexible membrane is at least partially spatially separated from the first electrode (membrane 38 is part of the vibration film in Fig. 2b, [0059-63]);
- a second electrode connected to the flexible membrane (24 in Fig. 2B, [0059]); and 
- a dielectric stack (34 and 36 in Fig. 2B) disposed between the first electrode and the second electrode and flexible membrane, comprising: 
- a first dielectric layer (36 in Fig. 2B), wherein the first dielectric layer has a first density of electrically active defects (inherent that dielectric layers will have a density of electrically active defects); and 
- a second dielectric layer (34 in Fig. 2B), wherein the second dielectric layer has a second density of electrically active defects (inherent that dielectric layers will have a density of electrically active defects).
Torashima does not teach the second dielectric layer has a density of electrically active defects lower than the first.
Kar teaches different densities of electrically active defects in different dielectrics of a dielectric stack (density of charge traps substantially lower in other dielectric layers than the first dielectric layer; [0057]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use a second dielectric layer with a density of electrically active defects lower than the first. This would allow thinner layers without unacceptably lowering useful lifetime of the RFMEMS.

Regarding claim 10, Torashima teaches the capacitive RFMEMS as claimed in claim 1, wherein the capacitive RFMEMS is a capacitive micro-machined ultrasound transducer, CMUT, cell ([0001, 2, 19, 20]).


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima US 20120256520 A1 in view of Kar US 20130341702 A1 and further in view of Jacobs US 20170136496.

Regarding claim 3, Torashima teaches the capacitive RFMEMS as claimed in claim 1, wherein the first dielectric layer comprises silicon dioxide (34 is made of silicon dioxide and the ratio of silicon to oxygen in the first film is 1:2, [0025, 60]).
Torashima does not explicitly teach wherein the second dielectric layers comprises silicon dioxide, SiO2. 
Jacobs teaches a dielectric stack which may include one or more layers of SiO2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use SiO2 for both dielectric layers similar to Jacobs. This would allow thinner layers because SiO2 has low electrically active trap density.

Regarding claim 5, Torashima teaches the capacitive RFMEMS as claimed in claim 3, wherein the second dielectric layer is constructed using chemical vapor deposition, CVD (First membrane 36 formed by PE-CVD, [0060]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima US 20120256520 A1 in view of Kar US 20130341702 A1 and Jacobs US 20170136496 and further in view of Loebl US 20180310916 A1.

Regarding claim 4, Torashima teaches the capacitive RFMEMS as claimed in claim 3, 
Torashima does not teach but Loebl teaches wherein the first dielectric layer is constructed using atomic layer deposition, ALD ([0036]).
Additionally, ALD is a common method of dielectric layer construction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use ALD to construct the first dielectric layer. This would allow controlled construction to an atomically specified thickness.

Regarding claim 6, Torashima teaches the capacitive RFMEMS as claimed in claim 4, wherein the second dielectric layer is thicker than the first dielectric layer, for example at least two times thicker (second insulating film 34 has a thickness of 0.1 um, and first membrane 36 has a thickness of 0.4 um, [0060]) .


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima US 20120256520 A1 in view of Kar US 20130341702 A1 and further in view of Adachi US 20080089181 A1.

Regarding claim 7, Torashima teaches the capacitive RFMEMS as claimed in claim 1, 
Torashima does not teach wherein the first and second dielectric layers comprise aluminum dioxide, Al3O2, or hafnium(IV) oxide, HfO2.
	Adachi teaches dielectric film comprising HfO2 ([0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use dielectric layers comprising HfO2. This would give a higher dielectric constant than SiO2.

Regarding claim 8, Torashima teaches the capacitive RFMEMS as claimed in any preceding claim, 
Torashima does not teach wherein the dielectric stack further comprises: a third dielectric layer, wherein the third dielectric layer is selected based on the dielectric properties of the first and second dielectric layer.
Adachi teaches a third dielectric layer selected based on dielectric properties of the first and second layers (Figs. 13 and 14, [0114-118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to a third dielectric layer based on dielectric properties of the first and second layers. This would help improve transmission and reception sensitivity of ultrasounds (Adachi: [0117])

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima US 20120256520 A1 in view of Kar US 20130341702 A1 and Adachi US 20080089181 A1 and further in view of Khandros US 20170043343 A1.

Regarding claim 9, Torashima teaches the capacitive RFMEMS as claimed in claim 8, 
Torashima does not teach wherein the first and second dielectric comprise silicon dioxide, SiO2, and the third dielectric layer comprises aluminum dioxide, Al3O2.
Jacobs teaches a dielectric stack which may include one or more layers of SiO2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use SiO2 for both dielectric layers similar to Jacobs. This would allow thinner layers because SiO2 has low electrically active trap density.
Khandros teaches dielectric layers can comprise materials such as Al3O2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to a third dielectric layer based on dielectric properties of the first and second layers. This increase the dielectric constant and help minimize the drift voltage.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima US 20120256520 A1 in view of Kar US 20130341702 A1 and further in view of Loebl US 20180310916 A1.

Regarding claim 11, Torashima teaches an ultrasound system comprising:
- an ultrasonic probe, wherein the ultrasonic probe comprises an array of CMUT cells (Figs. 1 and 2) each as claimed in claim 10; 
- a voltage supply (voltage supplying unit 17, [0020]) coupleable to the ultrasonic probe, wherein the voltage supply is adapted to: 
- provide a bias voltage between the first electrode and second electrode of a CMUT cell ([0020-22]); and 
- provide a stimulus voltage between the first electrode and second electrode of the CMUT cell ([0020-22]).
Torashima does not teach but Loebl teaches wherein the bias voltage is adapted to drive the CMUT cell into a collapse mode ([0006, 8, 53]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use the bias voltage to drive the CMUT cell into a collapse mode. This would increase the sensitivty as both a transmitter and receiver.

Regarding claim 12, Torashima teaches the ultrasonic system as claimed in claim 11, wherein the stimulus voltage is adapted to vibrate the flexible membrane of the CMUT cell at a predetermined frequency (AC voltage applied and membrane will vibrate at the AC voltage frequency predetermined by the voltage source, [0022]).

Regarding claim 13, Torashima teaches the ultrasonic system as claimed in claim 11, wherein the second electrode is adapted to detect incoming vibrations (extracts electrical signal of each element which would detect incoming vibrations, [0020]).

Regarding claim 14, Torashima teaches the ultrasonic system as claimed in claim 11, 
Torashima does not teach but Loebl teaches wherein the system further comprises: a signal processor, wherein the signal processor is adapted to generate data based on the incoming vibrations detected by the second electrode ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use a signal processor to generate data based on the received signals. This would allow analysis of the incoming signals.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Torashima US 20120256520 A1 in view of Kar US 20130341702 A1, Loebl US 20180310916 A1, and Leonov US 20110163615 A1.
Regarding claim 15, Torashima teaches a method for operating a capacitive RFMEMS, the capacitive RFMEMS comprising: 
- a substrate (31 in Fig. 2B, [0059]); 
- a first electrode connected to the substrate (33 in Fig. 2B, [0059]); 
- a flexible membrane, wherein the flexible membrane is at least partially spatially separated from the first electrode (membrane 38 is part of the vibration film in Fig. 2b, [0059-63]); 
- a second electrode connected to the flexible membrane (24 in Fig. 2B, [0059]); and 
- a dielectric stack (34 and 36 in Fig. 2B) disposed between the first electrode and the second electrode and flexible membrane, comprising: 
- a first dielectric layer (36 in Fig. 2B), wherein the first dielectric layer has a first level of electrically active defects (inherent that dielectric layers will have a level of electrically active defects); and
- a second dielectric layer (34 in Fig. 2B), wherein the second dielectric layer has a second level of electrically active defects (inherent that dielectric layers will have a level of electrically active defects),
- the method comprising: 
- providing a bias voltage to the first electrode of the capacitive RFMEMS, thereby creating an electric field between the first and second electrode ([0020-22]); 
- providing a stimulus voltage to the second electrode, thereby increasing an electric field between the first and second electrode ([0020-22]); 
- polarizing the first dielectric layer to a first degree of polarization and the second dielectric layer to a second degree of polarization, lower than the first degree, thereby causing a negative drift in the bias voltage between the first and second electrodes (It is inherent that the degree of polarization will depend on the density of electrically active defects; because the second dielectric layer has a lower electrically active defect density than the first dielectric layer, the second dielectric layer will have a lower degree of polarization); 
Torashima does not teach the second dielectric layer has a level of electrically active defects lower than the first; wherein the bias voltage is adapted to drive the capacitive RFMEMS into a collapse mode; orienting space charges within the first dielectric layer to a first level of orientation and within the second dielectric layer to a second level of orientation, greater than the first level, thereby causing a positive drift in the bias voltage between the first and second electrodes, thereby minimizing the overall drift in bias voltage between the first and second electrodes.
Kar teaches different densities of electrically active defects in different dielectrics of a dielectric stack (density of charge traps substantially lower in other dielectric layers than the first dielectric layer; [0057]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use a second dielectric layer with a density of electrically active defects lower than the first. This would allow thinner layers without unacceptably lowering useful lifetime of the RFMEMS.
Loebl teaches wherein the bias voltage is adapted to drive the CMUT cell into a collapse mode ([0006, 8, 53]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to use the bias voltage to drive the CMUT cell into a collapse mode. This would increase the sensitivty as both a transmitter and receiver.
Leoniv teaches different orientations of spaces charges in dielectric materials (Figs. 1A and 1B, [0006, 64-68]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torashima to have the level of orientation of space charges in the second dielectric layer greater than the level in the first dielectric layer. This would help minimize the overall drift voltage and increase the lifetime of the RFMEMS


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645